Citation Nr: 0800742	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  93-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease (DDD) of the lumbar spine, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board previously adjudicated the veteran's claim in 
September 2003.  His claim for an increased evaluation for 
his DDD of the lumbar spine was denied.  In addition, the 
Board found that there was no clear and unmistakable error 
(CUE) in a rating decision from June 1973.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court issued a decision that affirmed the Board's denial 
of CUE in the June 1973 rating decision.  However, the Court 
vacated that part of the Board's decision that denied an 
increased evaluation for the veteran's DDD of the lumbar 
spine.  The decision was issued in May 2007 and the case was 
returned to the Board.

The Board wrote to the veteran's attorney in August 2007.  
The veteran, through his attorney, was advised that the case 
was returned to the Board by the Court.  He was further 
advised that he had 90 days to submit additional evidence or 
argument in support of his claim.  

The veteran's attorney submitted a response in November 2007.  
The attorney asked that the Board remand the case in 
accordance with the decision from the Court.  

The Board notes that there were three additional issues on 
appeal to the Board at the time of the decision in September 
2003.  The Board remanded the issues of entitlement to 
service connection for chorioretinitis of the right eye, 
chorioretinitis of the left eye, and entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) at that time.  

The issues were developed and the case was returned to the 
Board.  The Board issued a decision that denied service 
connection for chorioretinitis of both the right and left 
eye, and entitlement to a TDIU rating in March 2006.  
Accordingly, those issues are not before the Board.  

Finally, the veteran's attorney noted that the Board had 
denied the TDIU issue in the decision of March 2006.  She 
said that there was a pending appeal at the Court.  She also 
noted that any new development would not affect the prior 
TDIU claim unless the Court was to vacate the prior Board 
decision.  The attorney asked that the RO consider a TDIU 
rating in its development of the current case.

The Board notes that the decision of March 2006 is a final 
decision in regard to the TDIU issue.  See Hayslip v. 
Principi, 364 F.3d. 1321 (Fed. Cir. 2004); see also 38 C.F.R. 
§ 20.1100 (2007).  Therefore, any current reference to TDIU 
constitutes a new claim.  As the issue of entitlement to a 
TDIU rating has not been developed or certified on appeal at 
this time, it is referred to the RO for such further 
development as may be required.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected DDD of the lumbar spine.  His claim has 
been pending since an original denial of March 1992.  The 
Board denied the veteran's claim for an increased evaluation 
for his lumbar spine disability in September 2003.  The 
veteran appealed.  The Court vacated that part of the Board's 
decision regarding the veteran's increased evaluation claim.

The Court noted that the veteran's claim for an increased 
evaluation was remanded for additional development by the 
Board in 1998 and 2000.  The remand of 1998 requested that a 
VA examination be conducted, with diagnostic studies 
including electromyography (EMG) and nerve conduction 
velocity (NCV).  The veteran was afforded a VA examination in 
June 1999; however, the requested studies were not done.  A 
remand from June 2000 sought a new examination by a 
neurologist, with the requested EMG/NCV studies  

The veteran was afforded a VA examination in July 2000; 
however, the examiner did not order the requested studies.  
The examination report was not returned for compliance with 
the remand.

The Court found that the Board violated the holding in 
Stegall v. West, 11 Vet. App. 268, 271 (1998) by not ensuring 
that the requested studies were done as part of the VA 
examination.  Thus, the examination was inadequate.  

The Court further stated that the examination was inadequate 
because the examiner failed to note that the veteran's back 
disability was viewed in relation to his history as reflected 
by prior medical examination reports.  The Court referred to 
statements made by a VA examiner in June 1999 that indicated 
EMG/NCV studies may be worthwhile to evaluate the veteran's 
neurological complaints.  The Court went on to say that VA 
must remand the case for a new examination to be provided by 
a neurologist.  The examiner must provide a detailed account 
of the manifestations and severity of the veteran's back 
disability, take into account all studies requested by the 
Board in the remands of 1998 and 2000, and take into account 
the veteran's prior medical examination reports and history.  

Thus, the case must be remanded for a new examination in 
order to comply with the order from the Court.

The Board notes that the regulations used to evaluate 
disabilities of the spine have been amended twice during the 
pendency of the veteran's appeal.  The first change occurred 
in August 2002, effective as of September 23, 2002.  The 
change related to evaluating disabilities involving 
intervertebral disc syndrome (IVDS) under Diagnostic Code 
5293.  The rating criteria pertaining to disabilities of the 
spine were amended again in August 2003, effective as of 
September 23, 2003.  68 Fed. Reg. 51,454 (codified at 
38 C.F.R. § 4.71a (2007), Diagnostic Codes 5235-5243 and 
accompanying notes).  This change amended all of the 
diagnostic codes used to evaluate disabilities of the spine.  
New rating criteria were also implemented.

The second change in the rating criteria occurred subsequent 
to the Board decision issued in September 2003.  However, on 
remand the amended regulations must be considered in 
evaluating the veteran's claim for an increased evaluation.  
In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  

The Board notes that the older rating criteria permitted 
separate ratings for neurologic effects of spinal disease, if 
intervertebral disc syndrome caused functional lower 
extremity disability wholly distinct from the orthopedic 
effects.  See 38 C.F.R. § 4.14 (2007); Bierman v. Brown, 6 
Vet. App. 125, 131-132 (1994).  The concept of a separate 
evaluation for neurologic manifestations, if present, is for 
consideration prior to the change in regulations of September 
2002.  The RO must consider whether the veteran is entitled 
to a separate disability evaluation for a neurological 
impairment related to his DDD of the lumbar spine prior to 
the change in regulations in September 2002.  

Finally, the RO should consider the veteran's claim for 
possible staged ratings as discussed by the Court in Hart v. 
Mansfield, No. 05-2424, WL 4098218, Nov. 19, 2007.  In that 
decision, the Court found that VA should consider whether a 
claimant in an increased rating case may be entitled to 
staged ratings, similar to the practice in a Fenderson [v. 
West, 12 Vet. App. 119 (1999)] case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and private, who have treated the 
veteran for his DDD of the lumbar spine 
since 2002.  After securing the necessary 
release, the RO should obtain these 
records.

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination by a neurologist in order to 
determine the nature and severity of his 
service-connected low back disability.  
The examination must be conducted by a 
neurologist in accordance with the 
decision issued by the Court.  

The examiner should be provided with the 
veteran's claims folder and should review 
the veteran's medical history prior to 
conducting the examination.  This review 
must be noted in the examiner report.  
The examiner is advised that the medical 
evidence is indicated by the yellow and 
green tabs in the claims folder.  X-ray, 
EMG and nerve conduction studies must be 
performed unless they are medically 
contraindicated, or the veteran declines 
to have the studies.  Any other tests 
and/or studies deemed necessary should 
also be accomplished at this time.  The 
results of all tests must be included in 
the examination report.

The range of motion of the lumbar spine 
should be recorded and the examiner 
should also be asked to note the normal 
ranges of motion of the lumbar spine.  
The examiner should describe all 
neurological symptoms, including any 
demonstrable muscle spasm and/or absent 
ankle jerk, of the service-connected 
lumbar spine disability and indicate if 
nerve damage has impacted upon range of 
motion, strength, and pain of the 
affected areas.  The examiner should also 
describe any functional loss due to pain, 
weakened movement, excess fatigability, 
and incoordination, to include the degree 
of functional loss that is likely to 
result from flare-up or extended use. 

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
This should include consideration of the 
applicable spine disability rating 
criteria in effect throughout the 
duration of the veteran's appeal as well 
as the guidance provided in Bierman.  If 
the benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


